Citation Nr: 1144324	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-18 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder and schizoaffective disorder.  

2.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel






INTRODUCTION

The Veteran served on active military duty from October 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating actions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In July 2007, the RO denied a claim for service connection for major depressive disorder.  In January 2009, the RO denied service connection for schizoaffective disorder.  In November 2009, the RO denied entitlement to a TDIU.  

The matter of whether there is new and material evidence to reopen a claim for service connection for the residuals of a head injury to include headaches was raised by the record in August 2008, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  That matter is referred to the AOJ for appropriate action.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, major depressive disorder with psychotic features is related to active service.  



CONCLUSION OF LAW

Major depressive disorder with psychotic features was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied for the Veteran's claim for service connection for an acquired psychiatric disorder, the Board concludes that the law does not preclude it from adjudicating the Veteran's claim.  The Board is taking action favorable to the Veteran by granting the claim for service connection.  A decision at this point poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The AOJ will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In consideration of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a service connection for a mental health disability claim encompasses all psychiatric disability shown/alleged) the issue of service connection for a psychiatric disability has been characterized to encompass all psychiatric diagnoses.  


In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2011).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

The Veteran contends he has a mental disability that is related to his service.  

Service treatment records show a normal clinical evaluation in July 1969 entrance examination.  In the report of medical history, the Veteran reported no symptoms or problems.  From January to February 1970, service treatment records show the Veteran complained of headaches.  They usually occurred after working all day.  He was neurovascularly intact.  The impression was tension headaches.  Follow up laboratory reports for headaches were normal.  He was sent for dental and optometry consultations as he had carious teeth and complained of his eyes hurting.  He failed to appear for his dental appointments.  An optometry record showed that his headache was not associated with is eyes.  

On February 9, 1970, a service treatment record showed the Veteran was still complaining of headaches at the back of the head unrelieved by previous medications.  Three weeks prior he slipped and fell on ice, striking his right parietal temple on the garbage dumpster.  He was slightly dizzy then and had a superficial abrasion.  Two days later he had a headache and it has continued since.  He vomited once and noted that after a couple hours of headache his eyes began to ache.  The Veteran was examined, but the clinician could find no localizing signs to explain the headache.  It was a possible tension or functional headache.  

A February 15, 1970 service treatment records noted that Veteran hit his head in a car accident.  Medication had not helped; he reported having nosebleeds.  Eye sight and vital signs were within normal limits.  There were no significant findings.  The impression was possible migraine and any organic neurological lesions were to be ruled out.  

In March 1970, the Veteran was sent to neurology for a consultation and to receive an electroencephalogram (EEG).  His fall and head injury were noted.  The EEG diagnosis was dysrhythmia, Grade 1, bi-temporal.  The clinical interpretation was that the EEG showed non-specific changes which may be seen in fifteen percent of the population.  There was no explanation for the Veteran's headache syndrome.  Another neurology consultation from the same month showed an impression of benign headache syndrome after relating the Veteran's history and findings.  The neurologist commented that it was possible the headaches were of a post-traumatic variety, but there was nothing upon current examination or findings to suggest the need for further investigation.  A skull X-ray was ok, but screening blood studies were not completed.  

The Veteran continued to complain of headaches in April and May.  In June, he was prescribed Librium.  

A July 1970 consultation noted the Veteran's diagnosis of tension headaches and found that he currently appeared depressed with flat affect and little insight into his problems.  Other than that, a physical examination was normal.  It was difficult to determine what symptoms were organic and which were functional.  He briefly appeared better on Librium, and then complained of nerves and a headache.  He was given valium.  

By August, a request for psychiatric examination evaluation noted the Veteran did not get along with supervisors because he was continually on sick call; he could not perform duties because of headaches.  His commanding officer found that unless his headaches were cured he would not be of service to the Army.  

The psychiatric evaluation showed a diagnosis of a schizoid personality.  The Veteran reported "much conflict with authority type people."  He quit school in the tenth grade because he did not like teachers telling him what to do.  He also described withdrawal from social situations and having few friends.  He said he did not want to complete his enlistment.  The psychiatrist described the Veteran as a "very withdrawn and angry young man."  "He expressed more readily his feelings of wanting out of the Army than his headaches."  There was no sign of psychosis or brain disease.  He was classified as a schizoid personality of the character and behavior disorders.  He was psychiatrically cleared for any action necessary by command.  

Under psychiatric on the report of medical examination at separation, he was listed as having a schizoid personality.  He reported frequent or severe headaches and nightmares.  He said he did have difficulty with school studies or teachers.  His explanation involved derogatory descriptions of his teachers.  The physician re-summarized his complaints, but did not provide elaboration.  An October 1970 service treatment record showed continued nervousness and headache.  

Post-service records show the Veteran received a VA examination in March 1971.  The Veteran reported falling and hitting his head on a trash container.  The Veteran said he was unconscious a few minutes, but there was no wound of the scalp.  He reported eye pain and had been wearing sunglasses to alleviate symptoms.  There was no objective evidence of long-standing headaches, but the Veteran was scheduled for a psychiatric examination.  The examiner noted that there were no findings following the head injury, but the Veteran became nervous and upset over trivial things (like noise and light) a few weeks after the accident.  He lost occasional time from work for headaches.  The diagnosis was residual head injury with chronic headaches.  

The psychiatric consultation restated his in-service history, including lack of an organic brain disease diagnosis and diagnosis of a schizoid personality in service.  Since discharge, he worked at a tire company fueling trucks.  He had an occasional headache but nothing severe enough to cause him difficulties or require him to take medication.  A mental status examination was normal.  The psychiatrist concluded he had no psychiatric symptoms severe enough to warrant a psychiatric diagnosis, but agreed with the diagnosis made in service that he had a schizoid personality disorder which had probably been lifelong.  

A May 2000 VA primary care record showed the Veteran felt he was depressed and requested medication.  He felt his depression was due to his back injury and a change in lifestyle due to the back injury.  In November 2000, a VA initial psychiatric record showed the Veteran stated he would like a prescription for Prozac because he had been taking his sister's prescription.  He said he had depression since just prior to his divorce in 1994.  He had another prescription, but failed to refill it.  He denied a past psychiatric history and he had a family history of depression in that his sister was depressed.  This record stated he was an unemployed truck mechanic and last worked in 1997.  He was receiving Social Security Administration (SSA) disability.  He was diagnosed 

with Axis I depression not otherwise specified with probable dysthymia; rule out major depressive disorder and chronic pain.  

In October 2001, a VA psychiatry initial assessment showed the Veteran initially denied hearing voices, and then admitted he had been hearing them for a long time.  A mental status examination showed he was sad, furtive, dysphoric, and had an unvarying constricted affect.  The diagnosis was major depression with probable psychosis; schizoaffective disorder was to be ruled out.  He also had chronic pain magnified by his psychiatric disability and a history of sleep apnea, nicotine dependence and suboptimal compliance.  

From December 2003 to 2006, the Veteran's diagnoses vacillated between 
depressed schizoaffective disorder and recurrent psychotic major depressive disorder.  It was noted he had suboptimal medication adherence.  

A June 2006 VA psychiatry initial assessment showed that the Veteran said his depression started in "70/72" while he was in service.  He was prescribed valium, but did not know how to renew the prescription after service.  He got married and had two children.  Later, he and his wife grew apart due to his wife's infidelity.  They divorced in 1990.  He had some ongoing legal difficulty with his ex-wife.  He had auditory hallucinations since 1990; they would tell him life was not good and not worth it.  He was given a mental status examination and the diagnosis as Axis I major depression in recovery with psychotic features, moderate to severe.  This diagnosis was consistent at VA from this point on.  

Several opinions have been given regarding the Veteran's psychiatric disabilities.  In December 2008, the Veteran was given a VA examination for mental disorders.  The claims file and medical records were reviewed by the examiner, a psychologist.  He was raised in an intact family with many siblings.  He denied any family psychiatric history and said he used to have friends.  He used to work at a service station.  He had no substance abuse problems.  He reported having an honorable discharge (it was under honorable conditions).  The examiner noted that the Veteran was diagnosed with having a schizoid personality in August 1970.  He was divorced and lived alone.  His brother stopped by sometimes, but his adult children were not in contact with him.  His diagnosis of "major dep rec with psychotic features mod-sev" was noted.  

For symptoms, he reported having a low mood, anhedonia, auditory hallucinations of a derogatory and command nature, sleep impairment, low energy, and social withdrawal.  He reported this was a daily, moderate to severe in severity, with duration of about fifteen years.  He was clean, but lethargic, guarded and depressed.  He complained of headaches.  He had paranoid delusions.  His intelligence was below average.  He understood he had a problem.  His auditory hallucinations were persistent.  His remote, recent and immediate memory was mildly impaired.  No psychological testing was performed.  

The diagnosis was major depressive disorder with psychotic features.  The examiner stated that personality disorders are collections of traits that have become so rigid that they work to an individual's disadvantage to the point that they impair functioning or caused distress.  This pattern was lasting and manifested in at least two of the following areas: affect, cognition, impulse control and interpersonal functioning.  His depressive symptoms with psychosis were related to major depression.  He had an Axis II schizoid personality disorder.  

The examiner explained that there was no objective evidence of an Axis I diagnosis until the 1990s and the records indicated that he reported that depression and psychotic symptoms occurred about the time of his divorce in the 1990s.  This was 20 years after discharge in the military.  The service treatment records showed that the Veteran did not appear to be overtly depressed and there was no sign of psychosis.  

In February 2009, the Veteran underwent a private neuropsychological evaluation to determine the nature and etiology of his current mental impairments, to include whether there was any relationship between them and a head injury from 1970.  Medical records, including current VA records and service treatment records were reviewed and discussed in detail.  The psychologist noted that there was a paucity of records from 1971 to 2000 regarding the Veteran's medical condition.  

The psychologist interviewed the Veteran.  His parents were married throughout childhood, but later divorced.  The Veteran described running away from home once (he did not leave the neighborhood) and getting in a few fights in his rowdy neighborhood.  Otherwise, he did not experience conduct disorder features.  He skipped school occasionally and was punished at least once.  He dropped out of school to join the military.  The Veteran denied any problems until after his head injury.  The Veteran asserted that a military doctor suggested that he had something wrong that did not show on diagnostic tests and perhaps the civilian system could better treat him.  After that he began seeking discharge.  

The Veteran was unsure when his depression started but he believed it was before he separated from service.  The Veteran held some short-term jobs before becoming a mechanic, a job he held for twenty years.  He stopped going to the doctor.  He worked the night shift at his job and was able to work at his own pace.  The Veteran said he suffered a back injury at work and stopped working due to this injury.  His depression worsened after his back injury in response to chronic pain, financial strain, and family problems.  His depression was treated at VA for several years until he stopped going due to perceived lack of benefit.  

The Veteran reported auditory hallucinations and being isolated from everyone except his siblings.  

A mental status examination showed the Veteran was depressed with a constricted affect.  He cried during the evaluation.  He was an adequate historian, but memory deficits were noted in that he could not recall his current medications.  He admitted to hallucinations and delusions.  He was guarded and asked if the psychologist had to write everything down.  

He was given several diagnostic tests.  Orientation was ok, but memory was impaired.  Language and visual-spatial skills were borderline to low average.  His mental processing speed was slow; the psychologist stated this was evidence of organic brain impairment.  

The psychologist diagnosed major depression with psychotic features associated with chronic pain as the primary source of impairment.  The psychologist asserted the Veteran had severe cognitive slowing due to depression, pain and medication.  Test protocol revealed signs of organic brain involvement.  

The psychologist did not think the Veteran had a schizoid personality because his developmental history was normal; social withdrawal only manifested after his head injury due to pain and depression.  The possibility of malingering was considered, but ruled out; test score patterns conformed to expectations based on medical history.  As a result, the psychologist concluded that the Veteran's major depression with psychotic features was connected to his in-service head injury in 1970.  A link between head injuries and depression is well-established.  The Veteran reported symptoms commonly reported with post-concussive syndrome; including headaches.  The psychologist pointed out that neuropsychology was only emerging in 1970; it was now recognized that severe cognitive and emotional/behavioral sequelae occurs in the aftermath of head trauma despite the absence of diagnostic findings.  The diagnoses, in addition to major depression with psychotic features, were pain disorder and a cognitive disorder not otherwise specified.  

An addendum from the psychologist was submitted in July 2010.  The psychologist stated that head trauma can result in headaches, brain damage, cognitive deficits, personality changes and mood symptoms without findings on diagnostic tests.  The psychologist pointed out that prior to the head injury in service, a report of medical history showed there were no headaches, dizziness, insomnia, depression or nervous trouble.  Within a few weeks of his injury service treatment records shows treatment for these types of problems.  Nothing relieved his symptoms.  After service, he still had symptoms.  

The psychologist stated that the Veteran's divorce, back disability and death of his son exacerbated a constellation of neuro-psychiatric symptoms that began during service and ultimately lead to his current state.  The Veteran stopped seeking medical relief for his problems after doing so failed to help.  The psychologist stated the Veteran's symptoms were chronic and progressive; intervening factors such as his divorce did not cause his mental health problems because the problems were originally incurred in service.  

In September 2010, a VA neurological opinion was sought.  The claims file and medical records were reviewed.  The examiner opined that the Veteran's current conditions of depression and schizophrenia were not related to his service.  The examiner (a neurologist) stated that a review of medical records, literature and clinical experience did not suggest that a head injury produced depression.  The Veteran told a psychiatrist in November 2000 that his depression started prior to his divorce in 1994.  He told a psychiatric examiner in 2008 that he had been depressed for fifteen years (or since 1993 or 1994).  The examiner stated there was no way a head injury in 1970 caused depression in the 1990s.  There was no real correlation between a minor head trauma and schizophrenia.  A nexus was not made.  

In September 2010, the claims file was returned to the December 2008 examiner.  The examiner stated that after a neurologic examination in March 1970, the impression was benign headache syndrome and a psychiatric evaluation stated that he was classified as a schizoid personality of a character and behavior disorder.  
As a result, the current disability was not caused by or as the result of a head trauma in 1970.  There was no objective medical evidence of a mental health condition that developed as a result of the head trauma in the claims file, including in the report by the private psychologist.  

The examiner pointed out that there was no objective evidence of an Axis I diagnosis until the 1990s and the records indicated that the Veteran reported that depression and psychotic symptoms occurred about the time of his divorce in the 1990s.  This was twenty years after separation.  The service treatment records indicated that the Veteran "did not appear to be overtly depressed or anxious and there was no sign of psychosis."  The examiner also pointed out that the Veteran had presented to sick call repeatedly in 1970 and expressed more readily his feelings of wanting out of the Army than of his headaches.  The evidence indicated that the Veteran stated he did want to complete his enlistment in the Army and wanted out under any circumstances.  

The Board sought a Veterans Health Administration (VHA) opinion.  In November 2011, response was completed.  The writer was physician who was board-certified in psychiatry and neurology.  The writer found it was at least as likely as not that the Veteran's current psychiatric disabilities were related to the onset of head trauma from service.  

The writer agreed that there is a link between head injuries and depression.  The service treatment records document that the Veteran was phlegmatic (apathetic, a constricted emotionality) and there were signs of emotional dulling.  He also had signs of dizziness and a headache.  The writer noted that usually minor head injury symptoms go away on their own.  The Veteran's consistent history was that the symptoms did not go away.  His neuropsychiatric symptoms appeared to increase over time.  The writer stated:  

... even today we do not have a clearly established and validated methodology for objectively identifying the presence of subtle/mild brain trauma that could have future potential significance; we only have the patient's symptoms consistently restated[,] including dizziness, depression, irritability; and all well-established as potentially part of a post head injury syndrome.  

The writer thought it was at least as likely as not that the Veteran's current psychiatric disability had its clinical onset as a result of head trauma the Veteran suffered in service.  

The Board finds the Veteran is competent to state what he has experienced about his mental health.  38 C.F.R. § 3.159(a)(2).  He is not competent to diagnose himself with a mental disorder and does not claim to be.  He has also been relatively credible throughout the filing of his claims.  Caluza, 7 Vet. App. 498.  Although his reports of what happened in and after service have varied slightly, he has been relatively consistent on what he reported.  The Board finds the claim is plausible on its face.  

The Board finds that service connection for major depressive and schizoaffective disorder is warranted.  Clemons directs that the Board must also consider all psychiatric disorders and whether they are related to service.  23 Vet. App. 1.  The Board relies on the November 2011 VHA opinion in finding that there is equipoise regarding the claim for service connection for a psychiatric disability.  The Board finds that the VHA writer is the best qualified to render an opinion in this case and is in no way biased.  The opinion provided a full explanation for the writer's conclusion.  These factors are considerations when determining the probative value of a medical opinion.  Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008).  

Resolving all doubt, the Board finds that the claim is in equipoise and service connection is warranted for major depressive and schizoaffective disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for major depressive disorder with psychotic features is granted.  


REMAND

A remand is required so that the Veteran's pending claim for a TDIU may be considered.  Schedule the Veteran for a VA examination.  The VA examiner should render an opinion as to whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disability.  

If the examiner states that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, but he still fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2011), submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  

A March 1971 VA examination noted the Veteran worked at a service station fueling trucks.  In May 2000 and in other records he claimed he hurt his back while at work.  In November 2000, he stated he was an unemployed truck mechanic and last worked in 1997.  In August 2006, he reported he had not worked since 1995.  

A June 2006 VA psychiatry initial assessment showed his depression symptoms were ongoing over time and manifested themselves through the Veteran changing jobs.  Then he got hurt while working as a truck mechanic.  Since that time he had been on disability.  It was noted that while he was working he used to take sick time and then lose jobs.  

At the December 2008 VA examination, the Veteran reported having a tenth grade education.  The Veteran reported being unemployed for ten to twenty years.  He said that he was unemployed because he got hurt and that he got dizzy sometimes and fell.  The Veteran did not contend that his unemployment was due to any mental disorder.  He did not have total and social impairment due to mental disorder signs and symptoms.  He had deficiencies in thinking, family relations, work and mood.  

At a private February 2009 evaluation, the Veteran said he held some short-term jobs before becoming a mechanic, a job he held for twenty years.  He continued to suffer headaches, but was constantly told by doctors there was nothing they could do.  He stopped going to the doctor.  He worked the night shift at his job and was able to work at his own pace and lay down if he was dizzy or had a headache.  He tried not to miss too many days of work.  The Veteran said he got dizzy at work, fell down stairs at work, and suffered a back injury.  He stopped working due to this injury.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for a VA examination to determine whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the service-connected disability (major depressive and schizoaffective disorder) renders him unable to secure or follow a substantially gainful occupation.  The examiner should reference the information on this issue detailed above.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

2. If, and only if, the VA examiner finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability and his combined rating is less than schedular under 38 C.F.R. § 4.16(a), submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  A full statement of the Veteran's service-connected disability, employment history, educational and vocational attainment and all factors having a bearing on the issue must be included.  

3. Re-adjudicate the claim for TDIU.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


